DETAILED ACTION
This office action is a response to the application filed 18 February 2021 claiming benefit from provisional application 63/000,601 filed 27 March 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taherzadeh Boroujeni et al. (US 2021/0352501 A1), hereafter referred Boroujeni, in view of Pan et al. (US 2020/0244507 A1), hereafter referred Pan.

Regarding claim 1, Boroujeni teaches a method, comprising
receiving a number of physical downlink control channels (PDCCHs) for decoding (Boroujeni, [0096]; WTRU may receive a first PDCCH monitoring pattern that may be used as a coreset for receiving the respective PDCCH candidates); and
decoding the number of PDCCHs (Boroujeni, [0102]; the WTRU may decode PDCCH candidates up to a maximum number).
While Boroujeni teaches increasing a maximum number of PDCCHs that can be decoded based on the capabilities of the WTRU (Boroujeni, [0090]; the pool of possible PDCCH candidates that may be assigned at a monitoring occasion may be increased based on the respective capabilities of the WTRUs), Boroujeni does not expressly teach determining a maximum number of valid downlink control information (DCIs) that can be decoded, wherein the capabilities of the WTRU is the determined maximum number of valid DCIs.
However, Pan teaches determining a maximum number of valid downlink control information (DCIs) that can be decoded, wherein the capabilities of the WTRU is the determined maximum number of valid DCIs (Pan, [0043]-[0044] and [0050]-[0056]; terminal determines PDCCH blind decoding capability information of the terminal, where when the UE performs blind decoding in the PDCCH, it attempts to decode the DCI that is possible to occur, where the PDCCH blind decoding capability information indicates a maximum number of blind decodings that the terminal can perform on the PDCCH within the first time unit and the number of blind decoding attempts indicate the number of PDCCH candidates).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claim 11, Boroujeni teaches a system, comprising:
a memory (Boroujeni, [0145]; process may be implemented in software stored in memory and executed on a processor); and 
a processor (Boroujeni, [0145]; process may be implemented in software stored in memory and executed on a processor) configured to: 
receive a number of physical downlink control channels DCCHs) for decoding (Boroujeni, [0096]; WTRU may receive a first PDCCH monitoring pattern that may be used as a coreset for receiving the respective PDCCH candidates); and
decode the number of PDCCHs (Boroujeni, [0102]; the WTRU may decode PDCCH candidates up to a maximum number).
While Boroujeni teaches increase a maximum number of PDCCHs that can be decoded based on the capabilities of the WTRU (Boroujeni, [0090]; the pool of possible PDCCH candidates that may be assigned at a monitoring occasion may be increased based on the respective capabilities of the WTRUs), Boroujeni does not expressly teach determine a maximum number of valid downlink control information (DCIs) that can be decoded, wherein the capabilities of the WTRU is the determined maximum number of valid DCIs.
However, Pan teaches determine a maximum number of valid downlink control information (DCIs) that can be decoded, wherein the capabilities of the WTRU is the determined maximum number of valid DCIs (Pan, [0043]-[0044] and [0050]-[0056]; terminal determines PDCCH blind decoding capability information of the terminal, where when the UE performs blind decoding in the PDCCH, it attempts to decode the DCI that is possible to occur, where the PDCCH blind decoding capability information indicates a maximum number of blind decodings that the terminal can perform on the PDCCH within the first time unit and the number of blind decoding attempts indicate the number of PDCCH candidates).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 2 and 12, Boroujeni in view of Pan teaches the method of claim 1 and the system of claim 11 above.  While Boroujeni teaches a unit of time can be a monitoring occasion (MO) (Boroujeni, [0138]; field size can be specific DCI/PDCCH monitoring occasions), Boroujeni does not expressly teach wherein determining the maximum number of valid DCIs can be decoded comprises determining a maximum number of valid DCIs that can be decoded per monitoring occasion (MO).
However, Pan teaches wherein determining the maximum number of valid DCIs can be decoded comprises determining a maximum number of valid DCIs that can be decoded per monitoring occasion (MO) (Pan, [0139]; the PDCCH blind decoding capability information indicates the maximum processing capability of the terminal to perform blind decoding on the PDCCH within a first unit time and a second unit time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 3 and 13, Boroujeni in view of Pan teaches the method of claim 2 and the system of claim 12 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per MO is configured by a network.
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per MO is configured by a network (Pan, [0073]; the network can define different terminal PDCCH blind decoding capacities for different terminals in a system according to different service requirements or terminal cost requirements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).


Regarding claims 4 and 14, Boroujeni in view of Pan teaches the method of claim 2 and the system of claim 12 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of subcarrier spacing (SCS) of a scheduling cell.
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of subcarrier spacing (SCS) of a scheduling cell (Pan, [0006]; the PDCCH blind decoding capability of the terminal is related to a subcarrier spacing of the system which the terminal is communicating with).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 5 and 15, Boroujeni in view of Pan teaches the method of claim 2 and the system of claim 12 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of subcarrier spacing (SCS) of a scheduled cell.
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of subcarrier spacing (SCS) of a scheduled cell (Pan, [0070]-[0072]; when the subcarrier spacing of the system in which the terminal is located is SCSI, the corresponding OFDM symbol has a length L1, and the maximum number of PDCCH blind decodings supported by the terminal with the unit time T2 is X2; when the subcarrier spacing of the system in which the terminal is located is SCSI’, the corresponding OFDM symbol has a length L1’, and the maximum number of PDCCH blind decodings supported by the terminal within the unit time T2 is X2’).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 6 and 16, Boroujeni in view of Pan teaches the method of claim 2 and the system of claim 12 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of span patterns supported by a user equipment (UE).
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per MO is determined as a function of span patterns supported by a user equipment (UE) (Pan, [0003]; the PDCCH blind decoding is performed based on the slot and/or mini-slot that can be used as the time interval).

Regarding claims 7 and 17, Boroujeni in view of Pan teaches the method of claim 2 and the system of claim 12 above.  Further, Boroujeni teaches wherein the maximum number of valid DCIs that can be decoded per MO is determined based on a maximum number of valid DCIs that can be decoded per span and a total number of MOs in the span (Boroujeni, [0004]-[0005]; the total number of monitored PDCCH candidates per slot cannot exceed a maximum number of blind detections).

Regarding claims 8 and 18, Boroujeni in view of Pan teaches the method of claim 1 and the system of claim 11 above.  Boroujeni does not expressly teach wherein determining the maximum number of valid DCIs can be decoded comprises determining a maximum number of valid DCIs that can be decoded per span.
However, Pan teaches wherein determining the maximum number of valid DCIs can be decoded comprises determining a maximum number of valid DCIs that can be decoded per span (Pan, [0139]; the PDCCH blind decoding capability information indicates the maximum processing capability of the terminal to perform blind decoding on the PDCCH within a first unit time and a second unit time).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 9 and 19, Boroujeni in view of Pan teaches the method of claim 8 and the system of claim 18 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per span is determined as a function of subcarrier spacing (SCS) of a scheduling cell.
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per span is determined as a function of subcarrier spacing (SCS) of a scheduling cell (Pan, [0006]; the PDCCH blind decoding capability of the terminal is related to a subcarrier spacing of the system which the terminal is communicating with).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Regarding claims 10 and 20, Boroujeni in view of Pan teaches the method of claim 8 and the system of claim 18 above.  Boroujeni does not expressly teach wherein the maximum number of valid DCIs that can be decoded per span is determined as a function of subcarrier spacing (SCS) of a scheduled cell.
However, Pan teaches wherein the maximum number of valid DCIs that can be decoded per span is determined as a function of subcarrier spacing (SCS) of a scheduled cell (Pan, [0070]-[0072]; when the subcarrier spacing of the system in which the terminal is located is SCSI, the corresponding OFDM symbol has a length L1, and the maximum number of PDCCH blind decodings supported by the terminal with the unit time T2 is X2; when the subcarrier spacing of the system in which the terminal is located is SCSI’, the corresponding OFDM symbol has a length L1’, and the maximum number of PDCCH blind decodings supported by the terminal within the unit time T2 is X2’).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Boroujeni to include the above recited limitations as taught by Pan in order to meet the complexity of NR PDCCH blind decoding (Pan, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416